Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Percy Lee Clay and Diane Clay appeal the district court’s order adopting the magistrate judge’s recommendation and dismissing their civil action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Clay v. P. Trevor Sharp, 1:10-cv-00891-TDSLPA (M.D.N.C. July 3, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.